      Case: 1:20-cr-00316 Document #: 2 Filed: 06/25/20 Page 1 of 1 PageID #:15




                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 United States of America

 v.                                                   Case Number: 20 CR 316-1
                                                      Magistrate Judge Beth W. Jantz
 Christian Rea (1)


                                            ORDER

Initial appearance proceedings held on 06/25/2020. Defendant appears in response to arrest on
06/25/2020. By agreement and consent of all the parties and pursuant to the CARES Act, all
parties appear by teleconference. Defendant informed of his rights. Attorney Timothy R. Roellig
appears as retained counsel for defendant. Defendant informed of the charges against him as well
as of the possible sentence/fine if convicted of those charges. The Government’s oral motion for
pretrial detention is entered and continued. Detention hearing set for 06/26/2020 at 3:00 p.m. via
teleconference at which time, defendant should be prepared to inform the Court as to his position
on a preliminary examination hearing. Members of the public and media will be able to call in to
listen to this hearing. The call-in number is (888) 273-3658 and the access code is 2217918.
Persons granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. Defendant is hereby remanded into the custody of the United
States Marshals Service and shall remain in custody until further order of the Court.

(00:20)




Date: 06/25/2020
                                                    Beth W. Jantz
                                                    United States Magistrate Judge
